                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND


In re Application of Daniel Snyder
for an Order Directing Discovery from                Civil Action No. 1:20-cv-02705-ELH
Moag & Co., LLC Pursuant to
28 U.S.C. § 1782                                       REDACTED VERSION



                        DECLARATION OF RIZWAN A. QURESHI

       I, Rizwan A. Qureshi, declare pursuant to 28 U.S.C. § 1746, as follows:

       1.      I am a partner at Reed Smith LLP, attorneys of record for petitioner Daniel Snyder

(“Mr. Snyder” or “Petitioner”) in this matter.

       2.      I am fully familiar with the facts and circumstances set forth herein and submit this

Declaration in support of Mr. Snyder’s Motion to Compel Moag & Co., LLC to Produce

Documents.

       3.      Attached hereto as Exhibit 1 is a true and correct copy of the subpoena for the

production of documents which I caused to be personally served on Respondent Moag & Co., LLC

(“Moag” or “Respondent”) through its agent for service of process on October 19, 2020.

       4.      Attached hereto as Exhibit 2 is a true and correct copy of the deposition subpoena

which I caused to be personally served on Moag through its agent for service of process on October

19, 2020.

       5.      Attached hereto as Exhibit 3 are true and correct copies of the proofs of service of

the subpoenas that appear as Exhibits 1-2 herein.

       6.      Attached hereto as Exhibit 4 is a true and correct copy of the Court’s Order, dated

September 29, 2020, granting Petitioner’s request for the issuance of subpoenas on Respondent
and ordering that any motion to quash or for protective order by Respondent must be filed within

21 days of service of the subpoenas referenced herein.

       7.      Attached hereto as Exhibit 5 is a true and correct copy of the following email

communications between myself and Moag’s counsel, Joe Reeder of Greenberg Traurig, LLP. On

November 4, 2020, I contacted Mr. Reeder to discuss Moag’s upcoming return date of November

6, 2020 for the subject subpoena. On the November 4th call, I inquired of Mr. Reeder as to whether

Respondent anticipates producing documents in response to the subpoena and whether a discussion

on scope was necessary. Mr. Reeder was non-committal and stated on the call and in a subsequent

email, dated November 5, 2020, that his client “has no records responsive to your subpoena. . . . .”

On November 9, 2020, on the date of Respondent’s deadline, Mr. Reeder contacted me to discuss,

among other things, proposed search terms for Moag to run on its files in connection with

producing documents responsive to the subpoena for documents.




                                  Later that same day, on November 9, 2020, Mr. Reeder provided

responses and objections to the subpoena for documents, which are annexed hereto as Exhibit 6,

as well as a production of documents consisting of only 13 pages, (the “Objections and

Production”). Mr. Reeder did not otherwise file a motion to quash or for protective order, the

deadline for which expired on November 9, 2020.




                                               -2-
                                         That same day, Mr. Reeder contacted me to convey that

he perceived my above-referenced email to be “bullshit” and



       , Mr. Reeder refused to engage in good faith discussions regarding such documents and

instead belligerently told me to “file your fucking motion,”



                                                                                             ,

and abruptly hung up on me because he and his wife were “hosting H.R. McMaster.”




                                               -3-
       9.      Additionally, Mr. John Moag also texted directly with Petitioner on several

occasions.



 I declare under penalty of perjury under the laws of the United States that the foregoing is true

and correct.

       Executed this 11th day of November, 2020 at Washington, D.C.




                                              -4-
